t c memo united_states tax_court shoilen christopher and geeti ghose petitioners v commissioner of internal revenue respondent docket no filed date r determined that ps are liable for additions to tax pursuant to sec_6653 and i r c for their and taxable years and pursuant to sec_6661 i r c for their taxable_year held ps are liable for the additions to tax shoilen christopher and geeti ghose pro sese andrew r moore for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of two affected items notices of deficiency in which respondent determined that petitioners are liable for the following additions to tax_year additions to tax sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure --- percent of the interest due on deficiencies of dollar_figure and dollar_figure for the and taxable years respectively unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the taxable years at issue the issue for decision is whether petitioners are liable for each of the additions to tax determined by respondent findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings at the time they filed their petition petitioners resided in martinez california mr ghose earned a college degree in management in in he was employed by gibbs hill inc and bechtel petroleum inc that year mrs ghose was employed by the school system of the county of contra costa california in or petitioners’ tax preparer francine p silveria ms silveria introduced petitioners to charles b toepfer mr toepfer a financial planner after attending a presentation given by mr toepfer regarding jojoba investments petitioners acquired eight units in a limited_partnership called contra costa jojoba research partners ccjrp for dollar_figure or dollar_figure per unit they paid dollar_figure upon closing and signed a promissory note for the remaining dollar_figure petitioners did not examine mr toepfer’s credentials and never discussed the investment with anyone other than mr toepfer in addition to their investment in ccjrp petitioners invested in three or four other limited_partnerships through mr toepfer in and the taxable years at issue ccjrp filed with the internal_revenue_service and provided to petitioners schedules k-1 partner’s share of income credits deductions etc in which ccjrp allocated to petitioners ordinary losses of dollar_figure and dollar_figure respectively in turn on their and joint form sec_1040 u s individual_income_tax_return petitioners claimed ordinary losses relating to their interest in mr toepfer was also ccjrp’s tax_matters_partner ccjrp of dollar_figure and dollar_figure respectively as deductions in computing their total income on date respondent sent petitioners notices of final_partnership_administrative_adjustment fpaa issued to ccjrp for the and taxable years on date a petition in the name of ccjrp charles b toepfer tax_matters_partner was filed with the court at docket no on date to settle the case at docket no the tax_matters_partner and respondent filed a stipulation to accept and be bound by the result in utah jojoba i research v commissioner utah jojoba i a test case docketed at no this court issued an opinion in utah jojoba i on date in which it held that the partnership at issue was not entitled to deduct its losses for research_and_development expenditures see utah jojoba i research v commissioner tcmemo_1998_6 on date the court entered a decision against ccjrp upholding as correct among other things the partnership_item adjustments as determined and set forth in fpaas for ccjrp’s and taxable years that decision was not appealed petitioners’ joint federal_income_tax return was prepared by ms silveria their joint federal_income_tax return was prepared by ronald p harville jr both of these individuals were in the tax_return preparation business on date respondent issued the aforementioned affected items notices of deficiency petitioners then filed a timely petition with this court a trial was held on date in san francisco california opinion i statute_of_limitations in their petition petitioners appear to raise the statute_of_limitations as an affirmative defense respondent citing statutes and court opinions argues that the limitations_period had not expired when the notices of deficiency were mailed to petitioners in date as explained below we agree with respondent that the date notices of deficiency were issued within the limitations_period in general sec_6501 provides that the amount of any_tax imposed shall be assessed within years after the return is filed however with respect to partnership and affected items section a provides that the period for assessing tax shall not expire before the date which i sec_3 years after the later of the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year section d and provides that the mailing of an fpaa the additions to tax at issue in this case are affected items that require partner-level determinations but are subject_to sec a see ruggiero v commissioner tcmemo_2001_162 suspends the running of that 3-year limitations_period for the period during which an action for judicial review of the fpaa may be brought and if an action is brought until the decision of the court has become final and for year thereafter see ruggiero v commissioner tcmemo_2001_162 a statute_of_limitations defense relating to the issuance of an fpaa must be raised during the partnership-level proceeding and cannot be raised at the partner-level proceeding see 102_tc_683 thus whether the fpaa was issued to ccjrp within the limitations_period in section a is not now at issue we look only to whether the notices of deficiency issued to petitioners in date were timely in date the court entered a decision against ccjrp upholding as correct the partnership_item adjustments as determined and set forth in the fpaas for its and taxable years that decision was not appealed because a decision becomes final days after it is entered if it is not appealed the court’s decision became final in date see sec_7481 sec_7483 because the limitations_period in this case expired in date year and days after the court’s date decision was entered the notices of deficiency mailed to petitioners in date were timely ii additions to tax under sec_6653 and sec_6653 and as in effect in and imposes additions to tax if any part of any underpayment_of_tax is due to negligence or disregard of rules and regulations for the purposes of this statute negligence is defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 the court_of_appeals for the ninth circuit to which an appeal lies in this case has held that a determination as to negligence for purposes of sec_6653 and sec_6661 in a case involving a deduction for loss that results from an investment depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction 82_f3d_918 9th cir affg tcmemo_1994_217 petitioners contend that they were not negligent because they relied on the advice of a financial adviser in investing in those additions to tax are for an amount equal to percent of the underpayment and an amount equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to negligence for the period beginning on the last date prescribed by law for payment of such underpayment and ending on the date of the assessment of the tax sec_6653 and ccjrp and because their and tax returns were prepared by professional tax preparers as explained below although reasonable reliance on professional advice may serve as a defense to the additions to tax for negligence see 469_us_241 petitioners have not demonstrated that they acted with due care with respect to their investment in ccjrp and subsequent deductions claimed in and for losses relating to that investment ccjrp’s underlying activity lacked legitimacy as is evidenced by our decision in utah jojoba i see utah jojoba i research v commissioner tcmemo_1998_6 w e hold that utah i was not actively involved in a trade_or_business and also lacked a realistic prospect of entering a trade_or_business see also welch v commissioner tcmemo_2002_39 petitioners neither of whom had any background or expertise in jojoba farming invested in ccjrp solely upon the recommendation of mr toepfer a promoter of ccjrp without ever conducting their own research or seeking independent advice regarding the risks and tax implications of that investment petitioners’ apparent blind faith in mr toepfer constitutes a failure to exercise due care before investing in ccjrp see 94_tc_637 the failure of petitioners to look beyond the promotional materials supplied by the salespeople or to consult independent advisors on so complex a matter as the proposed investments in the barbados partnerships is unreasonable and is not in keeping with the standard of the ordinarily prudent person affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir the fact that professional tax preparers apparently prepared petitioners’ and federal_income_tax returns is insufficient to shield them from liability for the sec_6653 and additions to tax in all likelihood petitioners’ tax preparers merely transferred the losses from the schedules k-1 provided by ccjrp onto petitioners’ returns there is no evidence that suggests otherwise in petitioners invested dollar_figure in ccjrp and that same year claimed a dollar_figure deduction for losses relating to that we note that this case is distinguishable from 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 in which the court_of_appeals for the ninth circuit reversed this court’s affirmance of the imposition of a sec_6653 addition_to_tax on the basis that the experience and involvement of the general_partner and the lack of warning signs could reasonably have led investors to believe that they were entitled to deductions in light of the undeveloped state of the law regarding sec_174 the court_of_appeals explained that the supreme court’s decision in 416_us_500 left unclear the extent to which research must be in connection with a trade_or_business for purposes of qualifying for an immediate deduction under sec_174 see eg nilsen v commissioner tcmemo_2001_163 unlike the partnership in kantor ccjrp was neither engaged in a trade_or_business nor conducting research_and_development either directly or indirectly see utah jojoba i research v commissioner tcmemo_1998_6 investment the deduction of such a large loss in proportion to petitioners’ investment claimed so close to when that investment was made should have raised a red flag to petitioners regarding the propriety of deductions for losses related to their investment in ccjrp under the circumstances petitioners acted with a lack of due care in claiming as deductions on their and federal_income_tax returns ordinary losses of dollar_figure and dollar_figure respectively relating to their interest in ccjrp consequently petitioners are liable for the sec_6653 and additions to tax iii addition_to_tax under sec_6661 sec_6661 provides for an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement there is a substantial_understatement_of_income_tax for any taxable_year where the amount of the understatement exceeds the greater of although petitioners also signed a promissory note for dollar_figure there is no evidence as to whether they ever made payments on that note as a technical matter in sec_6661 provided for a 10-percent addition_to_tax the amount of the sec_6661 addition_to_tax was later increased to percent for additions to tax assessed after date omnibus budget reconciliation act of publaw_99_509 100_stat_1951 the retroactive increase of the amount of the penalty from percent to percent does not violate petitioners’ constitutional rights to equal protection or due process see 946_f2d_690 9th cir affg tcmemo_1990_4 percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 however the amount of the understatement is reduced to the extent attributable to an item for which there is or was substantial_authority for the taxpayer’s treatment thereof or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return or an attached statement see sec_6661 petitioners do not argue that they possessed substantial_authority for claiming the loss on their federal_income_tax returns nor have they demonstrated that they adequately disclosed the facts relevant to their investment in ccjrp on their federal_income_tax return or on an attached statement revproc_83_21 1983_1_cb_680 applicable to tax returns filed in lists information which is deemed sufficient disclosure with respect to certain items none of which are involved in this case notwithstanding the inapplicability of revproc_83_21 supra a taxpayer may make adequate_disclosure if the taxpayer provides sufficient information on the return to where the understatement at issue is attributable to a tax_shelter adequate_disclosure is inconsequential and in addition to substantial_authority the taxpayer must demonstrate a reasonable belief that the tax treatment claimed was more_likely_than_not proper sec_6661 because the result would be the same whether or not we label ccjrp a tax_shelter we will give petitioners the benefit of any doubt and analyze their entitlement to a reduction of the sec_6661 addition_to_tax as though ccjrp were not a tax_shelter enable the commissioner to identify the potential controversy involved see schirmer v commissioner 89_tc_277 however merely claiming the loss without further explanation as petitioners did was insufficient to alert the commissioner to the controversial nature of the partnership loss see robnett v commissioner tcmemo_2001_17 in addition petitioners did not attach any statement to their return as a result the court sustains the imposition of a sec_6661 addition_to_tax the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
